Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       28-MAY-2021
                                                       11:06 AM
                                                       Dkt. 3 ODAC

                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                                 PO,
                   Petitioner/Appellant-Appellant,

                                 vs.

    CHILD SUPPORT ENFORCEMENT AGENCY, STATE OF HAWAIʻI and JK,
                 Respondents/Appellees-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (CAAP-XX-XXXXXXX; FC-AP NOS. 17-1-001 and 17-1-002)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Petitioner/Appellant-Appellant PO’s application for

writ of certiorari, filed on April 20, 2021, is hereby rejected.

          DATED:   Honolulu, Hawai‘i, May 28, 2021.

                             /s/ Mark E. Recktenwald

                             /s/ Paula A. Nakayama

                             /s/ Sabrina S. McKenna

                             /s/ Michael D. Wilson

                             /s/ Todd W. Eddins